To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations
We acknowledge the receipt from Your Honors of a resolution requesting, in accordance with the provisions of section 2 of article XII of the amendments to the State Constitution,
“an advisory opinion regarding the constitutionality of two bills, 83 H 5737, entitled ‘An act relating to special elections,’ and 83 H 5747, entitled ‘An act relating to irregular ballots,’ both of which were introduced on March 9, 1983 * *
The bills are presently awaiting consideration by the House Committee on Judiciary.
The request presented by Your Honors does not direct our attention to any particular provisions of either the Federal or the State Constitutions which might be impinged upon by the proposed legislation if enacted into law. Instead, it asks for our opinion “regarding the constitutionality” of both legislative proposals.
For the reasons stated in Opinion to the Senate, 108 R.I. 551, 277 A.2d 750 (1971), and Opinion to the House of Representatives, 99 R.I. 377, 208 A.2d 126 (1965), such a request, failing as it does to point to particular constitutional provisions that may be violated by the proposed enactment, has too broad a sweep to fall within the purview of our constitutional obligation to render advisory opinions. If Your Honors will inform us of the specific constitutional provisions that are giving you concern with respect to the validity of the pending legislation, we shall then be better able to give the propounded question the consideration that it deserves and will be helpful to Your Honors. Until then, we must respectfully decline to respond to your request.
/s/ Joseph A. Bevilacaua, C.J.
/s/ Thomas F. Kelleher. J.
/s/ Joseph R. Weisberger. J.
/s/ Florence K. Murray, J.
/s/ Donald F. Shea. J.